DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on November 11, 2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-221066 application as required by 37 CFR 1.55.

Status of Claims
This action is in reply to the communication filed on December 14, 2020.
Applicant's election with traverse of Group I, Claims 1 - 13 in the reply filed on December 14, 2020 is acknowledged.  The traversal is on the ground(s) that in regard to the assertion of lack of unity, the Office did not consider the contribution of each invention, as a whole, in alleging the lack of a special technical feature, nor has the Office provided any indication that the contents of the claims interpreted in the light of the description were considered in making this allegation.  Furthermore, Applicant argues that there is no undue burden on the Office to search all the claims. This is not found persuasive because as recited in . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14 - 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected glove, raincoat and method for manufacturing a disposable textile product, respectively, there being no allowable generic or linking claim. 
Claims 1 – 13 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on October 16, 2018 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a textile material sheet having liquid diffusibility and contacting the textile material sheet.” It is unclear how the textile material sheet can contact itself.
Claims 2 – 13 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 5, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okuda (JP2010-46324, using the provided machine translation).
As per claims 1 and 11, Okuda teaches:
A composite textile sheet comprising a textile sheet comprising a nonwoven fabric material having air permeability and comprising a textile material sheeting having liquid diffusibility and contacting the textile material sheet (The composite is illustrated in Fig. 6, layer 21 is defined in the specification [0030] as a hydrophilic skin contact surface forming sheet having a high liquid diffusibility and reads on the claimed textile material sheet. Layer 22 is a hydrophobic non-skin contacting surface which is made of a nonwoven fabric, such as an air-through or spunlace fabric ([0034 – 0036]) and reads on the textile sheet. As the layer is a nonwoven, such as an air-through or spunlace fabric, it naturally follows that the fabric has air permeability.)
Wherein the textile sheet and the textile material sheet are partially bonded at a first bonded region and partially not bonded at a first non-bonded region, the first non-bonded region includes a first space section (Fig. 5 shows a bonding pattern where the lateral joint portion 27
The first space section, a gap between fibers in the textile sheet, and a second gap between fibers in the textile material sheet mutually communicate such that a moisture transpiration path is formed in a composite of the textile sheet and the textile material sheet ([0039]: “Since the retained sweat is diffused in the longitudinal direction of the diaper by the lateral joint 27 and is diffused in the waist direction, the entire area of the stretchable parts… can be effectively utilized to enhance the transpiration of sweat.”)
As per claim 5, Okuda teaches:
Wherein the composite of the textile sheet and the textile material sheet has a moisture absorption property ([0039]: “When the wearer wearing the pants-type disposable diaper sweats, sweat is absorbed by the hydrophilic skin-contacting surface forming sheet.”)
As per claim 10, Okuda teaches:
Wherein an area of the first bonded region is from 50 to 90% of an area of the textile sheet (As the bonding between the sheets is intermittent, and the claim recites the limitation “an area,” any area of the textile sheet can be selected to contain the claimed bonded area.)
As per claim 13, Okuda teaches:
A disposable textile product comprising the composite textile sheet ([0001]: “The present invention relates to an absorbent article… such as a disposable diaper.”)


Claim Rejections - 35 USC § 103
Claims 1 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (WO2015046589, using the provided machine translation) and Okuda (JP201046324, using the provided machine translation).
As per claims 1 – 4, 8, and 10, Yamashita teaches:
A composite textile sheet comprising a textile sheet having air permeability and comprising a textile material sheeting having liquid diffusibility and contacting the textile material, an elastic member between the textile sheet and the textile material sheet a second textile sheet such that the textile material sheet is provided between the textile sheet and the second textile sheet, and a moisture permeable film (Fig. 6 shows a cross section of a layered composite which is described in [0054 – 0059]. The liquid permeable layer 11 corresponds to the claimed textile sheet. The liquid diffusion layer 13 corresponds to the claimed textile material sheet. The liquid impermeable layer 12 corresponds to the claimed second textile sheet. The covering portion 2 corresponds to 33 is provided between the textile sheet and the textile material sheet. As Yamashita teaches that the overall composite is breathable ([0001]), it would naturally follow that the layers have air permeability. As the covering portion allows for water vapor to pass through ([0054]), it would naturally follow that the film is moisture permeable.
Yamashita does not teach the claimed bonded and non-bonded region such that the non-bonded regions create a space section wherein a first space section and a second space section mutually communication such that a moisture transpiration path is formed as claimed. 
Okuda teaches disposable diapers with a hydrophilic skin-contacting surface sheet and a hydrophobic non-skin contacting sheet with lateral joints that are formed intermittently (Abstract). Okuda teaches that by using these lateral joints, the transpiration of sweat can be improved because the entire area of the diaper can be utilized ([0039] and Fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the layers of Yamashita by intermittent bonding as taught by Okuda, thereby forming bonded and non-bonded regions, motivated by the desire to enhance the transpiration of sweat by utilizing the entire area of the diaper ([0039]). As per claim 10, the bonding between the sheets is intermittent, and as the claim recites the limitation “an area,” any area of the textile sheet can be selected to contain the claimed bonded area.)
As per claim 5, Yamashita teaches:
Wherein the composite of the textile sheet and the textile material sheet has a moisture absorption property ([0011]: “The technical subject of the present invention is to 
As per claims 6 and 7, Yamashita is silent with respect to the transpiration performance and the drying rate. However, since the prior art combination teaches the same structure as disclosed by Applicant, included the laminated structure, the intermittent bonding, the textile sheet comprising a nonwoven fabric material and the textile material sheet comprising a cellulose material, the claimed properties appear to naturally flow from the structure of the prior art combination, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
Alternatively, the invention of the prior art combination is directed to absorbent articles having excellent breathability (see Yamashita at [0001]).  It is reasonable for one of ordinary skill to expect that transpiration ratio is related to breathability, and that a drying rate is related to the composition and structure of the composite.  Such properties are predictably desirable for absorbent articles based on the desired comfort to the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the composite of the prior art combination, and adjusting and varying the breathability or transmission ratio of the composite and the drying properties of the composite, such as based on the amount intermittent bonding and the selection of materials for the nonwoven, motivated by the desire of forming a conventional composite having properties, such as the desired level of comfort, suitable for the intended application.
As per claim 9, Yamashita teaches:
Wherein printing is applied on the textile material sheet (The liquid diffusion layer 13 corresponds to the claimed textile material sheet. Yamashita teaches at [0049]: “The evaporative portions 20 and 21 of the liquid diffusion sheet 13 and the extension regions 25 and 26 of the liquid permeable sheet 11 are joined by embossing in addition to the joining by the hot melt type adhesive.”)
As per claim 11, Yamashita teaches:
Wherein the textile sheet comprises a nonwoven fabric material (The liquid permeable layer 11 corresponds to the claimed textile sheet. Yamashita teaches [0029]: “The liquid permeable sheet 11 is formed of a non-woven fabric…”)
As per claim 12, Yamashita teaches:
Wherein the textile material sheet comprises a paper material (The liquid diffusion layer 13 corresponds to the claimed textile material sheet. Yamashita teaches [0017]: “The liquid diffusion sheet can be made of a spunlace non-woven fabric containing cellulose fibers.”)
As per claim 13, Yamashita teaches:
A disposable textile product comprising the composite textile sheet ([0001]: “The present invention relates to absorbent articles such as disposable diapers, sanitary napkins, and incontinence pads, and more particularly to absorbent articles having excellent breathability.”)

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.N.C./Examiner, Art Unit 1789
/PETER Y CHOI/Primary Examiner, Art Unit 1786